DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Reasons for Allowance
Claims 1-2, 4, 6-9, 11, 13-18, 20-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communication at a wireless device, comprising: 
transmitting, during a transmission time interval (TTI) and based at least in part on a Doppler effect condition satisfying a Doppler effect condition threshold, a first message comprising a control transmission using a first modulation and coding scheme (MCS), the first message comprising indications of a location, a heading, and a speed of the wireless device; and 
transmitting, during the TTI, a second message comprising a data transmission using a second MCS, the second MCS being higher than the first MCS, 
wherein the first message is transmitted using a first density of resource element (RE) carrying reference symbols, the first message comprising an indication of a second density of RE carrying reference symbols of the second message, and the second density of RE carrying reference symbols is greater than the first density of RE carrying reference symbols.


Note that the closest prior art Heo et al. (US 2008/0153425, “Heo”) discloses a method for transmitting/receiving data and control information through an uplink in a wireless communication. Heo’s disclosure describes a system multiplexing an uplink packet data channel and a control channel, and a transport format of the control channel is adaptively changing to a format of the data channel. However, the claimed invention discloses a first message and a second message transmitted in a transmission time interval (TTI). The first message is encoded by a first modulation coding scheme (MCS) and the second message is encoded by a second MCS which is higher than the first MCS. The first message being transmitted based on a Doppler effect condition is including a location, a direction and a speed of a wireless device. The first message uses a number of resource elements (REs) and carries an indication of a number of REs for the second message. In particular, Heo fails to disclose or render obvious the Doppler effect condition satisfying a threshold and the number of REs for the first and the second messages as claimed.
Note that the second closest prior art Gollamudi et al. (US 2003/0123598, “Gollamudi”) discloses a multi-channel adaptive quality control loop for link rate adaptation in data packet communications. Gollamudi’s disclosure describes the rate adaptation based on MCS levels. The adaptive quality control loop involves adjusting 
Note that the third closest prior art Mitchell (US 8,599,956) discloses Doppler compensated communications link. Mitchell’s disclosure describes how to compensate for a Doppler frequency shift by including Doppler frequency shift estimation based on a location, a heading and speed of a mobile node. However, the claimed invention discloses a first message and a second message transmitted in a transmission time interval (TTI). The first message is encoded by a first modulation coding scheme (MCS) and the second message is encoded by a second MCS which is higher than the first MCS. The first message being transmitted based on a Doppler effect condition is including a location, a direction and a speed of a wireless device. The first message uses a number of resource elements (REs) and carries an indication of a number of REs for the second message. In particular, Mitchell fails to disclose or render obvious the Doppler effect condition satisfying a threshold and the number of REs for the first and the second messages as claimed.
Regarding claims 8, 15 and 23, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 4, 6-7, 9, 11, 13-14, 16-18, 20-22, 24-26 and 28-30, these claims depend from one of claims 1, 8, 15 and 23 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411